Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Asociado Señor Rebollo López.
H
En el caso de autos se plantea, como único error, el si-guiente:
Erró el Honorable Tribunal de Instancia al no permitir a la demandante retirar del mercado de alquileres cierto inmueble de su propiedad, sin concederle vista para determinarse su buena fe.
El análisis de este error requiere que hagamos un re-cuento de la trayectoria procesal. El 19 de mayo de 1988 la Sra. Carmen Violeta González presentó una demanda de desahucio contra la Sra. Ramona García. Alegó, en esencia, que era dueña de una propiedad inmueble sita en la Calle Buenaventura de Santurce; que desde el 1979 la tenía *888arrendada a la demandada por ciento veinticinco dólares ($125) mensuales; que interesaba retirar dicha propiedad del mercado de alquileres “ya que el rendimiento del canon de arrendamiento no justifica la inversión para mante-nerla en el mercado de alquileres; que había notificado a la demandada su intención de retirar la propiedad del mer-cado de alquileres y solicitado el desalojo en el término de seis (6) meses; y que a pesar de haber transcurrido dicho término la demandada aún no había desalojado el inmueble”.
El día de la vista, luego de reunirse el tribunal con los abogados de las partes en cámara, determinó que no exis-tía controversia de hechos sino de derecho, por lo que con-cedió un término para presentar una estipulación de hechos. A pesar de esto, de la Minuta de 1ro de julio de 1988, surge que el tribunal expresó que la “controversia en el caso era demostrar la buena fe de la demandante”, lo que constituye una determinación de hecho y de derecho.
La estipulación de hechos sometida por las partes fue la siguiente:
1. Que la demandante Carmen González es dueña de cierto inmueble residencial sito en Calle Buenaventura Núm. 368, Santurce, Puerto Rico.
2. Que doña Ramona García posee dicho inmueble en cali-dad de arrendataria desde julio de 1977, aproximadamente, por el canon de $120.00 mensuales hasta el verano de 1983. En dicha fecha aumentó a 125.00 mensuales y desde septiembre de 1987 se depositó la renta en el Tribunal fijada por DACO en $97.18 mensuales.
3. Que en verano de 1987 la demandante requirió de la de-mandada el desalojo del referido inmueble.
4. Que en noviembre de 1987 aproximadamente DACO fijó un canon de $97.18 mensuales para el inmueble.
5. Que con fecha 1ro. de octubre de 1987 se notificó a la demandada la intención de la demandante de retirar el antedi-cho inmueble del mercado de alquileres, la cual fue recibida por la demandada.
Sometido el caso por esta estipulación de hechos, el tribunal dictó una sentencia mediante la cual desestimó la *889demanda. Expresó que para poder llegar a considerar las razones económicas como razón para proceder al desahucio era necesario discutir y analizar la buena fe de la deman-dante, y que la escueta estipulación de hechos no contenía los elementos necesarios para realizar este análisis. No obstante, en la sentencia, el tribunal determinó como he-chos probados los siguientes:
[La demandante] desea retirar la vivienda del mercado de alquileres por consideraciones económicas, esto es [que] el ren-dimiento del canon de arrendamiento no es suficiente para cu-brir los pagos de mantenimiento y contribuciones de la propiedad. O sea, el canon de arrendamiento no justifica la in-versión para mantenerla en el mercado de alquiler y se desea retirar para proceder a venderla.(1)
Oportunamente, la parte demandante presentó una mo-ción de reconsideración en la cual solicitó que se dejara sin efecto la sentencia y que se señalara una vista en la cual se le permitiera desfilar prueba en torno a la buena fe en el retiro de la propiedad del mercado de alquileres. La parte demandada se opuso. El tribunal se negó a reconsiderar.
¡-H HH
La Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946, según enmendada, 17 L.P.R.A. sees. 181-218, fue adoptada para atender la emergencia pública de la escasez de vivienda en el país a raíz de la Segunda Guerra Mundial, que trajo como consecuencia abusos de parte de los propietarios de casas y negocios en cuanto al cobro de cánones excesivos y la imposición a los inquilinos de condiciones opresivas. Véase Exposición de Motivos de la Ley Núm. 464, supra, 17 L.RR.A. sec. 181. Su propósito fue reglamentar los cánones de manera que fueran razona-bles, Colón Vélez v. Lebrón, 97 D.P.R. 154, 159 (1969), y *890proteger a los inquilinos de aumentos arbitrarios en los alquileres, Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 673 (1979). Conforme a este propósito, está revestido de interés público el control de los cánones de arrenda-miento de las propiedades de alquiler, incluyendo casas y apartamentos, y los edificios que se utilizan para negocios ya sea con propósitos comerciales o industriales. Esta ley, que en un principio se aprobó con carácter excepcional, se ha convertido en una de carácter especial que ha modifi-cado, en ciertos casos, las normas del arrendamiento.
Aplica a las unidades de vivienda con una renta de me-nos de doscientos dólares ($200) y a los locales y solares comerciales con un canon de arrendamiento de menos de cuatrocientos dólares ($400). Art. 4 (17 L.P.R.A. sec. 184). Sus extremos más importantes son la predeterminación por una agencia administrativa, actualmente D.A.Co., de la renta máxima a cobrarse, Art. 6 (17 L.P.R.A. sec. 186), y la prórroga obligatoria del contrato de arrendamiento de todas las propiedades sujetas a la ley, Art. 12 (17 L.P.R.A. sec. 192). Es decir, existe una prórroga potestativa para el inquilino y obligatoria para el dueño. La restricción obliga a cualquier propietario que subsiguientemente adquiera la propiedad. íd.(2) Cualquier cláusula contractual que limite este beneficio será nula. Art. 14 (17 L.P.R.A. sec. 204). No obstante, ello no afecta la naturaleza temporal del contrato de arrendamiento, pues el efecto de la prórroga es dejar indefinido el término del alquiler, pero sin imponer perpe-*891tuidad, debido a que existen unas excepciones por las cua-les se puede instar la acción de desahucio. E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, Oxford, Equity Publishing Co., 1992, Vol. IX, pág. 307.
El Art. 12-A (17 L.P.R.A. sec. 193) establece las excep-ciones a la prórroga obligatoria del contrato de arrendamiento. De acuerdo con éste, el arrendador puede desahuciar: (1) por falta de pago en la renta o canon corres-pondiente, Art. 12-A(1), 17 L.P.R.A. sec. 193(1); (2) cuando la conducta del inquilino sea inmoral o represente un peli-gro o estorbo para la propiedad o los vecinos, Art. 12-A(2), 17 L.P.R.A. sec. 193(2); (3) si subarrienda o cede el uso de la propiedad en violación al contrato, Art. 12-A(2A), 17 L.P.R.A. sec. 193(2A); (4) si el inquilino dedica la propiedad a un uso distinto del pautado y ello causa perjuicio al arrendador, Art. 12-A(3), 17 L.P.R.A. sec. 193(3); (5) cuando el inquilino causa daños a la propiedad maliciosa o negli-gentemente, o, de algún modo, modifica la configuración de la vivienda sin permiso, Art. 12-A(4), 17 L.P.R.A. sec. 193(4); (6) cuando de buena fe el dueño necesita el local para ocuparlo inmediatamente como lugar de vivienda, Art. 12-A(5), 17 L.P.R.A. sec. 193(5); (7) cuando el dueño necesita el local comercial y no tuviera otro local en el mismo edificio, Art. 12-A(6), 17 L.P.R.A. sec. 193(6); (8) por proyectar el propietario la demolición total o parcial del edificio para construir uno nuevo, Art. 12-A(7), 17 L.P.R.A. sec. 193(7), y (9) por subarriendo o cesión no consentido, Art. 12-A(8), 17 L.P.R.A. sec. 193(8).
Con relación al desahucio en que están involucradas propiedades dedicadas a vivienda, el Art. 12-A(5), supra, establece que éste procede siempre y cuando sea para ser ocupado inmediatamente por el dueño en calidad de residencia. Rodríguez Rodríguez v. Tribunal Superior, 100 D.P.R. 421, 426 (1972). En Méndez v. Tribl. de Distrito, 72 D.P.R. 544, 550 (1951), resolvimos que la ley no permite el *892desahucio aunque el dueño desee retirar la vivienda del mercado de alquileres para ser ocupada por su hijo, el cual no iba a pagar canon de arrendamiento alguno. Es requi-sito fundamental, para que proceda esta causal, acreditar la buena fe y la necesidad de recobrar la vivienda. La carga de la prueba la tiene el propietario. Piovanetti v. Tribunal Superior, 88 D.P.R. 917, 925 (1963). La ley no sólo priva de la presunción de buena fe del propietario establecida en el Art. 364 del Código Civil, 31 L.P.R.A. sec. 1425,(3) sino que, además, enumera las situaciones en que se presume inexistente. Art. 12-A(5)(a), 17 L.P.R.A. sec. 193(5)(a).(4)
De otra parte, al interpretar el Art. 12-A(6), 17 L.P.R.A. see. 193(6), sobre locales comerciales, a pesar de que la ley no dispone expresamente para el desahucio de una persona para retirar la propiedad del mercado de alquileres, hemos decidido que el propietario tiene ese derecho independien-*893teniente del uso que le vaya a dar, y aun cuando no vaya a utilizarla personalmente. Roselló Hnos. v. Figueroa, 74 D.P.R. 432, 438 y 440 (1953). En Pizá v. Sailles Travel Agency, 114 D.P.R. 33, 35 (1983), resolvimos que la ley te-nía que admitir que el dueño pudiera desalojar al inquilino con estos propósitos, porque de lo contrario se le estaría privando de su propiedad sin un debido proceso de ley. Se-ñalamos que “[n]o puede perderse de vista que las disposi-ciones de la Ley de Alquileres que obligan a la prórroga del contrato constituyen limitaciones al derecho de propiedad del arrendador y no pueden tomarse livianamente [y que en] la presente década no existe la crisis de viviendas y locales para negocios que había en la década de los años 1940 que motivó la aprobación de dicha ley”. También ex-presamos que “en última instancia, la decisión de retirar o no una propiedad del mercado de alquileres es económica y que tal decisión tiene por base la consideración de lo que produce el local estando arrendado, vis-á-vis lo que para el dueño puede implicar económicamente el uso que pueda darle”. Pizá v. Sailles Travel Agency, supra. Cabe señalar, que para solicitar el desahucio con relación a una propie-dad comercial no es necesario acreditar la buena fe.
De todo lo anterior surge, con meridiana claridad, que en este caso, antes de resolver si procedía o no la celebra-ción de una vista para determinar la buena fe, era necesa-rio auscultar lo siguiente: primero, si al amparo de la Ley de Alquileres Razonables un propietario puede desalojar a un inquilino porque desea retirar del mercado de alquile-res una propiedad dedicada a vivienda, y segundo, si la propiedad puede ser retirada con el propósito de ponerla a la venta.
1 — 1
Hace más de cuatro (4) décadas se planteó, aunque no se resolvió por no ser necesario, la constitucionalidad del *894requisito establecido en la Ley de Alquileres Razonables de que un propietario, que tenía una propiedad dedicada al mercado de alquileres de vivienda, estaba obligado a man-tenerla alquilada aunque interesara retirarla de dicho mercado. Latoni v. Corte Municipal, 67 D.P.R. 140 (1947). En dicho caso, expresamos:
Dejamos sin resolver por ser innecesarias para la resolución de este caso dos cuestiones: Primera, la disposición de la sección 12(f) [actual Artículo 12-A(5)](5) de que un arrendador que “habitualmente” ha alquilado su propiedad debe continuar al-quilándola, puede ser de dudosa constitucionalidad. El Con-greso con gran cuidado dispuso lo contrario en la Ley Federal.(6) Dijo en la sección 4(d): “Nada en esta Ley se inter-pretará en el sentido de obligar a persona alguna a vender cual-quier artículo o a ofrecer cualquier alojamiento en alquiler.” 50 U.S.C.A., App., sección 904(d). Como hemos visto el Regla-mento Federal 6(a)(6) instrumenta esta renuncia. La Corte de Apelaciones de Emergencia resolvió por tanto que un arrenda-dor no puede ser obligado a continuar alquilando su propiedad; puede desahuciar a un inquilino para vivir él mismo la casa o para dejarla deshabitada. Al así resolver la corte manifestó que “Quizás [la sección 4(d)] ... fué incluida en la Ley para evitar dificultades constitucionales.” Taylor v. Bowles, 145 F.2d 833, [8]34 (E.C.A., 1944); Taylor v. Porter, 156 F.2d 805, 810 (E.C.A., 1946). CF. Bowles v. Willingham, 321 U.S. 503 [(1943)]; Yakus v. United States, 321 U.S. 414, 431, 437-38 [(1944)]; Wilson v. Brown, 137 F.2d 348, 351-52 (E.C.A., 1943); Block v. Hirsh, 256 U.S. 135 [(1921)]; Marcus Brown Co. v. Feldman, 256 U.S. 170 [(1921)]; Levy Leasing Co. v. Siegel, 258 U.S. 242 [(1922)]; Miranda v. Corte, 63 D.RR. 161 [(1944)]; Ex parte Irizarry, 66 D.P.R. 672, [676 (1946)]; Roig v. People of Puerto Rico, 147 F.2d *89587 (C.C.A. 1, 1945). Latoni v. Corte Municipal, supra, pág. 149 esc. 1.
Ciertamente, existen tales dificultades si se obliga, bajo cualesquiera circunstancias, a un propietario a mantener su propiedad dentro del mercado de alquileres. Eso podría equivaler a una restricción irrazonable de su derecho a dis-poner de su propiedad y constituir un tipo de expropiación forzosa sin una justa compensación. Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1. Además, se le podría estar pri-vando de su propiedad sin un debido proceso de ley. Const. E.L.A., supra, Sec. 7. Rivera v. R. Cobian Chinea Co., Inc., 181 F.2d 974, 977 (1950); Roselló Hnos. v. Figueroa, supra. (7)
Por lo tanto, consideramos que era necesario reconocer, al igual que hicimos en relación con los locales comerciales, Roselló Hnos. v. Figueroa, supra, y Pizá v. Sailles Travel Agency, supra, que un propietario puede retirar una pro-piedad dedicada a vivienda del mercado de alquileres aun cuando no vaya a utilizarla personalmente, en especial cuando existan razones de índole económica para tomar dicha decisión.
*896IV
La segunda cuestión a discutir es si la propiedad dedi-cada a vivienda puede ser retirada del mercado de alquile-res con el propósito de ponerla a la venta. Los términos de la ley son claros. Ésta no le reconoce facultad al propietario para sustraer un inmmueble del régimen especial con fines de venta. La prórroga obligatoria se extiende a todos los contratos de arrendamiento, siempre que se trate de las propiedades sujetas a la ley y que no existan algunas de las excepciones legales. Ya señalamos que el nuevo adquirente se subroga en las obligaciones del cedente. Art. 15 (17 L.P.R.A. sec. 205). Por lo tanto, una propiedad arrendada, sujeta al régimen de alquileres razonables, tiene que ven-derse alquilada. De hecho, para prevenir cualesquiera re-cursos que se pudiera utilizar para evadir la ley, el Art. 12-G (17 L.P.R.A. see. 200), dispone:
No se podrá evadir la prórroga involuntaria prescrita en [el Art. 12] mediante la interposición de acciones para recobrar la posesión, de injuction, de accesión o de clase alguna que tenga como resultado final el desalojo del inquilino de la vivienda o local de negocio.
No obstante, esto no quiere decir que la prórroga obli-gatoria sea ad infinitum. El nuevo propietario puede inten-tar un desalojo si existe causa legal para ello, ya que la ley especial se refiere al propietario que necesita del local para su propio uso, cualquiera que éste sea.
En conclusión, opinamos que debió reconocerse que un propietario puede retirar su propiedad del mercado de al-quileres para utilizarla en lo que estime conveniente; aun-que no pueda solicitar el retiro con el propósito de ponerla a la venta. (8)
*897V
Establecidos los dos (2) puntos anteriores, pasemos a discutir el error planteado. En el caso de autos, el tribunal de instancia abusó de su discreción al determinar que en el caso no existía una controversia de hechos y sí de derecho, y que debía dilucidarse mediante la sumisión de una estipulación. Era necesaria la celebración de una vista para determinar la buena fe por parte del propietario para retirar el inmueble del mercado de alquileres. Esto es una cuestión de hecho que, como regla general, requiere la ce-lebración de una vista. Banco de Santander v. Rosario Cirino, 123 D.P.R. 613 (1990). La parte demandante recu-rrente alega razones de índole económica y de salud para retirar la propiedad del mercado de alquileres; mientras que la parte demandada recurrida alega que lo único que persigue la demandante es vender la propiedad. De ma-nera que no habiéndose estipulado la buena fe de la arren-dadora, relativa a las razones de índole económica y de salud aducidas para retirar la propiedad del mercado de alquileres, y existiendo una genuina controversia de hecho sobre este punto, el tribunal no debió dictar sentencia a base de las escuetas estipulaciones sometidas por las partes. El foro de instancia debió, en el sano ejercicio de su discreción, celebrar una vista antes de resolver la contro-versia para determinar la buena fe.
En virtud de lo anteriormente expuesto, revocaríamos la sentencia recurrida.

 Estos hechos aparentemente surgieron en la vista en que el tribunal solicitó que se sometiera la estipulación de hechos.


 Igual finalidad se manifiesta en el Art. 15 (17 L.P.R.A. see. 205), que regula los efectos del cambio de propietario:
“... Toda persona que adquiera una propiedad arrendada quedará sujeta a los términos de esta ley y no podrá reclamar otros derechos que aquellos que en la misma se establecen en favor del propietario original.
“(b) En todo caso de venta, cesión o enajenación de propiedad arrendada, el contrato de arrendamiento que el inquilino tuviera con el dueño anterior se enten-derá subsistente y sujeto a la prórroga que especifica el Artículo 12 de la ley.
“(c) Tampoco podrá la persona que adquiera una propiedad arrendada promover contra el inquilino acción alguna de desahucio, desahucio por detentación o para recobrar la posesión de dicha propiedad a no ser por las causas y bajo los t[é]rminos y condiciones que se expresan en los Artículo[s] 12-A a 12-1 de esta ley”. 1964 Leyes de Puerto Rico 198.


 “La buena fe se presume siempre, y al que afirma la mala fe de un poseedor corresponde la prueba.” 31 L.P.R.A. see. 1425.


 El inciso (5), 17 L.P.R.A. see. 193(5), dice, en lo pertinente:
“5. Por necesitar de buena fe la vivienda, para uso personal y ocupación inme-diata como sitio de residencia.
“(a) El propietario vendrá obligado a acreditar su buena fe y la necesidad que tiene de recobrar la vivienda, presumiéndose las mismas no acreditadas, sin perjuicio de otros, en los siguientes casos:
“(1) Cuando el propietario tuviere disponible alguna otra vivienda adecuada de su propiedad en la misma localidad en la cual pudiere fijar su residencia.
“(2) Cuando, domiciliado en casa [de] vivienda adecuada, sita en la misma localidad, no estuviere obligado a desalojarla.
“(3) Cuando en cualquier momento durante los seis meses anteriores a la notificación de desalojo indicada en el inciso 5(b) de esta sección se hubiera des-alojado vivienda de características similares en edificio propiedad del propietario y éste no la hubiere dedicado, sin justa causa para ello, a residencia propia.
“(4) Cuando, durante el año anterior a la referida notificación de des-alojo el propietario hubiere vendido, cedido o arrendado vivienda propia en la cual residía, a menos que pruebe a satisfacción del tribunal que al momento de efectuar tal transacción las circunstancias eran tales que no había razón para suponer el propietario que tendría necesidad de ocupar la casa que ahora trata de recobrar, por haber desalojado la que ocupaba.
“(5) No vendrá obligado el propietario por lo dispuesto en el párrafo (1) que precede cuando sea el arrendatario quien tuviere disponible alguna otra vi-vienda adecuada, en la misma localidad, en la cual fijar su residencia, ya fuere de su propiedad o a título de arrendatario, siempre que, en este último caso la vivienda fuere substancialmente igual a la que se trata de recobrar y la diferencia en el alquiler no exceda de un tercio.”


 El Art. 12(f) (actual Art. 12-A(5), 17 L.P.R.A. sec. 193(5)) leía de la siguiente forma: “[s]ólo podrá promoverse el desahucio contra inquilinos en los siguientes ca-sos: ... (f) Cuando el propietario procura de buena fe recuperar la posesión de una vivienda, no dedicada habitualmente a alquiler ... para la inmediata y personal ocu-pación por él como sitio de residencia, siempre que no tuviera otra propiedad en la cual fijar su residencia en la misma localidad y que por lo menos durante el término de un año antes de la radicación de la demanda de desahucio hubiera vivido en una casa de alquiler ....”1946 Leyes de Puerto Rico 1345-1349.


 Ley de Emergencia para el Control de Precios de 1942 (Housing and Rent Act) aprobada por el Congreso de Estados Unidos de Norteamérica el 20 de enero de 1942 (50 U.S.C. ant. sec. 1881 et seq.). La ley estuvo vigente hasta el 31 de julio de 1953.


 Bajo la Constitución federal, véase Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435-436 (1982). En éste, el Tribunal Supremo federal expresó:
“Property rights in a physical thing have been described as the rights ‘to possess, use and dispose of it.’ United States v. General Motors Corp., 323 U.S. 373, 378 (1945). To the extent that the government permanently occupies physical property, it effectively destroys each of these rights ....
“Moreover, an owner suffers a special kind of injury when a stranger directly invades and occupies the owner’s property.... [Pjroperty law has long protected, an owner’s expectation that he will be relatively undisturbed at least in the possession of his property. To require, as well, that the owner permit another to exercise complete dominion literally adds insult to injury. See Michelman, Property, Utility, and Fairness: Comments on the Ethical Foundations of ‘Just Compensation’ Law, 80 Harv. L.Rev. 1165, 1228, and n. 110 (1967). Furthermore, such an occupation is qualitatively more severe than a regulation of the use of property, even a regulation that imposes affirmative duties on the owner, since the owner may have no control over the timing, extent, or nature of the invasion.” (Énfasis suprimido.)


 No obstante, pudiera suceder que sea imposible para la demandante poder vender la propiedad estando arrendada. En ese caso, la restricción impuesta por la ley podría resultar sumamente onerosa e irrazonable, porque la estaría obligando a continuar siendo la propietaria de un inmueble que le está causando pérdidas *897económicas. Sin embargo, dejamos sin resolver, por no ser necesario, si se puede retirar una propiedad para luego ponerla a la venta cuando puedan demostrarse, tanto las razones de índole económica para el retiro, como la imposibilidad de ven-derla sujeta al alquiler.